 

EXHIBIT 10.20

 

DIRECTOR FEE SUMMARY

 

Set forth below is a summary of the director fee arrangements for non-employee
directors serving on the Board of Directors of Mercantile Bank Corporation
(“Mercantile”). Director compensation is based on a single retainer figure and
meeting fees have been discontinued. The retainer fee is higher to each director
who serves as Chairman of our Audit Committee, Compensation Committee and
Governance and Nominating Committee, as reflected in the chart below. One-half
(50%) of the retainer value is paid in shares of Mercantile common stock as of
the annual meeting date, with the share count calculated on the day of issuance.
One-half (50%) of the retainer value is paid in cash, with payments divided into
equal instalments payable at the end of each calendar quarter. Directors who
fail to meet an attendance threshold of 75% of scheduled board and committee
meetings would not receive their fourth quarter cash payment.

 

   

Retainer Value

         

Chairman of the Board

  $80,000  

Chair of the Audit Committee

  $69,000  

Chair of the Compensation Committee

  $66,000  

Chair of the Governance Committee

  $62,000  

Executive Session Facilitator

  $60,000  

Non-Chair Directors

  $58,000  

 

Under the Bank’s deferred compensation plan for non-employee directors,
Mercantile directors who are also directors of the Bank may elect to defer the
cash portion of their annual retainer until they are no longer serving on the
Board or until specific dates that they select. Directors are eligible to
receive stock-based awards under the Stock Incentive Plan of 2016.